Citation Nr: 1424033	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2007. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Petersburg, Florida, VA Regional Office (RO).  Service connection for left knee osteoarthritis was granted in a May 2007 rating decision and a 0 percent evaluation was assigned, effective March 1, 2007.  In August 2008, the evaluation was increased to 10 percent, effective March 1, 2007.

In December 2011, the Board remanded this claim for additional development and considereation.  All requested development has been completed and the claim is once again before the Board.  

The Board notes the issue of entitlement to a back disorder, including as secondary to the service connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGs OF FACT

1.  Prior to September 24, 2008, the Veteran's left knee osteoarthritis is manifested by flexion no less than 90 degrees including on repetition, without clinical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum. 

2.  From March 1, 2007 to September 24, 2008, the Veteran suffered from slight instability of the left knee.

3.  The Veteran underwent a partial left knee replacement on September 24, 2008.  

4.  Since September 25, 2009, the Veteran's left knee osteoarthritis is manifested by flexion no less than 90 degrees including on repetition, without ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

CONCLUSIONS OF LAW

1.  Prior to September 24, 2008, the criteria for an initial evaluation in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5010-5260 (2013).

2.  From March 1, 2007 to September 24, 2008, the criteria are met for a separate disability rating of 10 percent for slight left knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.71a; Diagnostic Code 5257 (2013).

3.  From September 24, 2008 to September 24, 2009, the criteria for a disability rating of 100 percent for status post left partial knee replacement have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).

4.  Since September 24, 2009, the criteria for a disability rating of 30 percent, but no higher, for residuals of a partial left knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Cods 5055, 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to her discharge from service in February 2007, VA sent the Veteran a letter in December 2006 as part of the Benefits Delivery at Discharge (BDD) program.  That letter satisfied VA's duty to notify, to include informing her of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran acknowledged receipt of the BDD notice that same month.

The Veteran's service treatment records and military facility records have been obtained; the Veteran has not identified any additional private or VA treatment records pertinent to her appeal that have not been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

An examination was conducted in January 2007, prior to the Veteran's separation from service.  Additional VA examinations were also conducted in August 2008 and January 2012.  These examinations evaluated the nature, extent and severity of her left knee disability, by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Significantly, neither the Veteran nor her representative has indicated that her service-connected left knee disability has worsened since the January 2012 VA examination was conducted.  For that reason, a remand is not required solely due to the passage of time since the January 2012 VA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In obtaining the January 2012 VA examination and private treatment records, the directives of the Board's December 2011 remand have been accomplished.  The Board has a duty to ensure substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Higher Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

	Osteoarthritis of the Left Knee Prior to September 24, 2008

The Veteran's left knee disability is rated at 10 percent disabling under the provisions of Diagnostic Code 5010.  

The Board finds that the criteria for an evaluation in excess of 10 percent for left knee arthritis are not met prior to September 24, 2008.  During her January 2007 VA examination, range of motion testing revealed flexion to 130 degrees, with extension to 0 degrees.  She reported stiffness and swelling, but denied locking.  She also reported frequent giving way and easy fatigue.   

At the August 2008 VA examination, the Veteran was employed full time and reported being unable to lift patients who cannot bear weight themselves.  She complained of pain in the left knee but denied locking.  She again reported instability and buckling of her left knee.  She denied flare ups.  Flexion was noted to be to 90 degrees, and extension to 0 degrees.  The examiner stated any additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  

Also private treatment records that show flexion to be limited, at most, to 90 degrees.  These records also shows that his reports of instability of her left knee.  

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that an initial disability evaluation in excess of 10 percent for the Veteran's osteoarthritis of the left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  At its most limited, the Veteran's left knee had flexion to no less than 90 degrees, including on repetition.  Thus, a disability rating in excess of 10 percent for the Veteran's left knee disability is not warranted.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, as extension of the left knee has primarily been noted to be to 0 degrees, including at the January 2007 and August 2008 VA examinations, and as noted in the Veteran's various private treatment records, neither an increased nor a separate rating is warranted based on limitation of extension of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).

The VA examination reports and private treatment records also noted no ankylosis of the left knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  

However, the evidence shows the Veteran suffered from instability of the left knee.  Specifically, although not clinically found, the competently reported having giving way and instability at the January 2007 and August 2008 VA examinations.  As such, she is entitled to a separate 10 percent rating for slight instability of the left knee from March 1, 2007 to September 24, 2008.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997).  The lay and medical evidence, however, does not support the higher than 10 percent, which contemplate at least moderate recurrent subluxation or lateral instability.  See Diagnostic Code 5257.

	Residuals of Partial Left Knee Replacement

On September 24, 2008, the Veteran underwent a partial left knee replacement.  Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  

Thereafter, the residuals of the knee replacement are to be rated as follows:  a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.

As an initial matter, the Board finds the Veteran is entitled to a 100 percent disability rating for her left partial knee replacement, effective from September 24, 2008 to September 24, 2009.  See 38 C.F.R. § 4.71a, DC 5055.  

Following her September 2008 surgery, private treatment records dated from September 2008 through March 2012 also show flexion limited to, at most, 90 degrees.  See October 2008 treatment record from Dr. Hartsfield.  Additionally, extension was noted to be consistently to 0 degrees following her September 2008 partial left knee replacement surgery.  There is no indication of instability or subluxation in these treatment records.  

The Veteran was most recently examined by VA in January 2012.  At that time, she reported pain, and flare ups with walking and prolonged standing.  She stated there is partial giving way of the knee, but she has never fallen.  Upon physical examination, range of motion testing revealed flexion to 105 degrees, with pain beginning at 95 degrees, and extension to 0 degrees.  The Veteran was able to perform repetitive testing.  The examiner did indicate additional functional impairment of less movement, excess fatigability, incoordination, pain, swelling, disturbance of locomotion and normal gait.  

Based on this evidence, the Board finds that the Veteran is entitled to a 30 percent rating for residuals of her left partial knee replacement, effective from September 25, 2009.  This is based on the provisions of Diagnostic Code 5055, which provides for a minimum rating of 30 percent.  The evidence shows limitation of left knee flexion to 90 degrees, which corresponds to a noncompensable rating under Diagnostic Code 5260.  Further, there is no indication of extension limited to 30 degrees, which would warrant a higher 40 percent rating under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, following her partial left knee replacement surgery, there is no instability or subluxation shown on examination.  Concerning this, the January 2012 VA examiner noted the Veteran's own report that she had partial giving way, but had never fallen.  The examiner also noted no evidence of ligamentous instability.  However, the January 2012 VA examiner determined that the Veteran's reported giving way was due to weakness and/ or momentary relaxation of the quadriceps and is consistent with fatigability, and therefore not attributable to her left knee disability.  Thus, because there is no objectively demonstrated instability of the knee, a separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

Because the Veteran's limitation of flexion and extension are both noncompensable and there is no instability or subluxation, the only appropriate compensable rating is the 30 percent rating provided for in Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Additionally, there is no indication of ankylosis of the left knee.  Therefore, a rating in excess of the 30 percent rating already assigned is not for application pursuant to Diagnostic Code 5256. 

There are no other pertinent diagnostic codes that would afford the Veteran a rating in excess of this 30 percent rating.  A 60 percent rating based on severe painful motion or severe weakness under Diagnostic Code 5055 is not warranted.  The findings of the January 2012 VA examiner of flexion to 105 degrees, and extension to 0 degrees, would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate; in fact his limitation of flexion, as noted above, does not even warrant a compensable rating and thus could not be considered severe, even considering her complaints of pain at 95 degrees.  

The Veteran is certainly competent to report knee pain and there is no doubt that she experiences some pain and weakness and that she does have limited motion as shown on the examinations summarized above; however, these symptoms are contemplated by the ratings currently assigned.  As noted above, the medical evidence of record does not result in a disability picture manifested by chronic severe pain and weakness. 

Additionally, whether the Veteran's knee disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for any part of the appeal period has also been considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Prior to her partial left knee replacement in September 2008, the VA examinations and private treatment records note the left knee disability was characterized by pain, limitation of motion, and instability.  Following her surgery, the January 2012 VA examiner noted additional functional impairment of the left knee characterized by less movement, excess fatigability, incoordination, pain, swelling, disturbance of locomotion and normal gait.  However, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence does not reflect functional loss that is not already contemplated by the assigned rating of 10 percent prior to September 24, 2008, and 30 percent since September 24, 2009.  A rating in excess of 30 percent is not warranted for the left knee on the basis of functional loss. 

The preponderance of the evidence is against a rating in excess of 10 percent prior to her partial left knee replacement surgery on September 24, 2008, and a rating in excess of 30 percent for the Veteran's service-connected residuals of a partial left knee replacement at any time during the period following the reduction in the 100 percent rating following surgery.  In reaching this decision the Board has considered the doctrine of reasonable doubt and the staged ratings assigned represent the maximum ratings warranted during each stage of the appeal.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria adequately contemplate the manifestations of the Veteran's left knee disability.  The rating criteria are thus adequate to rate the left knee and referral for extraschedular consideration is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's left knee disability, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Board thus finds that referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The record reflects, however, that despite the limitations imposed by her left knee disability, the Veteran is employed and thus a TDIU is not raised by the record.


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the left knee prior to September 24, 2008, is denied.

Subject to the law and regulations governing payment of monetary benefits, prior to September 24, 2008, a separate 10 percent disability rating for slight instability of the left knee is granted.

Subject to the law and regulations governing payment of monetary benefits, from September 24, 2008 to September 24, 2009, a temporary 100 percent disability rating is assigned for partial left knee replacement.  

Subject to the law and regulations governing payment of monetary benefits, from September 25, 2009, a disability rating of 30 percent for residuals of partial left knee replacement is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


